DETAILED ACTION
Status of the claims
	Claims 14-19 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, in line 13-14, it states “a wireless communication device that wirelessly communicates with an outside of the vehicle;” it is unclear what “an outside” is; [0115] of the specification states “an outside-vehicle communication device 162 used by the vehicle-mounted device 92 to communicate with elements outside the vehicle, such as the edge server 128 and another vehicle.”, therefore, “an outside” appears to be either an edge server or another vehicle.

	Further, in line 17-18, it states “an outside-vehicle status data receiving device that receives data about an outside-vehicle status from an outside of the vehicle via the wireless communication device”, it is unclear what “an outside” is; based on the disclosure of [0115], “an outside” should to be either an edge server or another vehicle.
	
	Regarding claims 15-19, they are rejected due to their dependency on claim 14.


Comments
There are currently no arts rejection to claims 14-19.  
Closest reference found are
Ray (US 20200365014) disclosed autonomous vehicle safety system a computing device determines a clustering of autonomous vehicles based on expression sentiment data of each passenger of a respective autonomous vehicle. A computing device determines a node within an IoT network and monitors a plurality of autonomous vehicles traveling though the node. A computing device identifies a time frame in which each respective vehicle in the cluster is predicted to pass through an intersection. A computing device identifies a current traffic pattern of a vehicle that is external to the cluster of autonomous vehicles. The one or more processors adjust the traffic flow to allow the clustering of autonomous vehicles to pass through an intersection at a rate that maintains a threshold level of comfort for each passenger in the determined cluster of autonomous vehicles.

However, the cited references did not disclose the claimed limitation of the independent claim 14:
“wherein the inside-vehicle/outside-vehicle cooperation device includes a transmission control device that, in response to receipt of an instruction of permitting or prohibiting transmission of sensor data from the traffic assistance server, controls the sensor data transmitting device in accordance with the instruction.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685